
	

113 HR 1473 IH: Standard of Care Protection Act of 2013
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1473
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Gingrey of
			 Georgia (for himself and Mr.
			 Cuellar) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prevent certain Federal health care laws from
		  establishing health care provider standards of care in medical malpractice
		  cases, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Standard of Care Protection Act of
			 2013.
		2.Construction
			 regarding health care provider standards of care
			(a)In
			 generalThe development,
			 recognition, or implementation of any guideline or other standard under any
			 Federal health care provision shall not be construed to establish the standard
			 of care or duty of care owed by a health care provider to a patient in any
			 medical malpractice case.
			(b)DefinitionsFor
			 purposes of this Act:
				(1)The term Federal health care
			 provision means any provision of the Patient Protection and Affordable
			 Care Act (Public Law 111–148) and the amendments made by that Act, and titles
			 XVIII and XIX of the Social Security Act.
				(2)The term medical malpractice
			 case means a medical malpractice action or claim (as defined in section
			 431(7) of the Health Care Quality Improvement Act of 1986 (42 U.S.C.
			 11151(7))).
				(3)The term State includes the
			 District of Columbia, Puerto Rico, and any other commonwealth, possession, or
			 territory of the United States.
				(c)No
			 preemptionNo provision of
			 the Patient Protection and Affordable Care Act (Public Law 111–148) or the
			 amendments made by that Act shall be construed to preempt any State law
			 governing medical professional liability cases.
			
